


110 HR 2757 IH: To amend the Acts popularly known as the Duck Stamp Act

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2757
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Thompson of
			 California (for himself and Mr. Young of
			 Alaska) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Acts popularly known as the Duck Stamp Act
		  and the Wetland Loan Act to reauthorize appropriations to promote the
		  conservation of migratory waterfowl and to offset or prevent the serious loss
		  of important wetlands and other waterfowl habitat essential to the preservation
		  of such waterfowl, and for other purposes.
	
	
		1.Authorization of funds for
			 conservation of migratory waterfowl and habitatThe first section of Public Law 87–383 (16
			 U.S.C. 715k–3), popularly known as the Wetlands Loan Act, is amended—
			(1)by
			 striking for the period and all that follows through the end of
			 the sentence and inserting $40,000,000 for each of fiscal years 2009
			 through 2018.; and
			(2)by adding at the
			 end the following: Funds appropriated pursuant to this Act shall be
			 treated as an advance, without interest, to the migratory bird conservation
			 fund. Such appropriated funds, beginning on July 1, 2010, shall be repaid to
			 the Treasury out of the migratory bird conservation fund. Such repayment shall
			 be made in annual amounts comprising the moneys accruing annually to such fund
			 that are attributable to the portion of the price of migratory bird hunting
			 stamps sold that year that is in excess of $15 per stamp..
			2.Price of duck
			 stamp
			(a)Price of
			 stampSection 2(b) of the Act of March 16, 1934 (chapter 71; 16
			 U.S.C. 718b(b)), popularly known as the Duck Stamp Act, is amended to read as
			 follows:
				
					(b)Price of
				stampA person authorized to sell stamps under this section shall
				collect, for each stamp sold—
						(1)$25 for a stamp
				for any of hunting years 2009 through 2016; and
						(2)$35 for a stamp
				for each hunting year after hunting year
				2016.
						.
			(b)Limitation on
			 applicationThis section
			 shall not affect the application of section 2 of such Act before July 1,
			 2009.
			3.Use
			 of funding
			(a)Acquisition of
			 lands only upon recommendation of Migratory Bird Conservation
			 CommissionAmounts
			 appropriated after the date of the enactment of this Act under the first
			 section of Public Law 87–383 (16 U.S.C. 715k–3), popularly known as the
			 Wetlands Loan Act, as amended by this Act, or from the migratory bird
			 conservation fund, shall be available to acquire land only if the acquisition
			 is recommended by the Migratory Bird Conservation Commission.
			(b)Designation of
			 authorized priority general public usesNot later than one year
			 after the acquisition of land with amounts referred to in subsection (a) that
			 will be included in the National Wildlife Refuge System, the Secretary of the
			 Interior, acting through the Director of the United States Fish and Wildlife
			 Service, shall designate the priority general public uses (as that term is used
			 in section 4(a)(3) of the National Wildlife Refuge System Administration Act of
			 1966 (16 U.S.C. 668dd(a)(3))) that will be authorized on such land, and the
			 first date on which each designated use will be allowed.
			4.Sense of Congress
			 regarding the expenditures of fundsIt is the sense of Congress that—
			(1)the funds provided
			 pursuant to the amendments made by this Act—
				(A)should be used for
			 preserving and increasing waterfowl populations in accordance with the goals
			 and objectives of the North American Waterfowl Management Plan; and
				(B)to that end,
			 should be used to supplement and not replace current conservation funding,
			 including funding for other Federal and State habitat conservation programs;
			 and
				(2)this Act should be
			 implemented in a manner that helps private landowners achieve their long-term
			 land use objectives in ways that enhance the conservation of wetlands and
			 wildlife habitat.
			
